DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-25 have been allowed.
Reasons for allowance will be included in a future notice of allowance.
Conclusion
This application is in condition for allowance except for the following formal matters: 
The spacing between words in the claims is improper.  While recitations in claim 1 of “movingammunition” in line 1 and “mechanismallowing” in line 9 are clear examples, line 4, reciting “and/or closing said breech ring, under control” is likely too little spacing between words to permit publication.  Note that the examiner replaced the spaces of 12 pt. font with 6 pt., for demonstration purposes only: this may not be the issue with the actual claims.  See also, claim 1, lines 10, 16-17, and 21, at least.  Specifically, compare the first recitation of “an axis” in line 21 with the second: such is representative of the issue with the claims.
The above is EXEMPLARY ONLY and NOT to be construed as EXHAUSTIVE.  Suggested is revisiting and revising all claims such that the spacing between words complies with 37 C.F.R. 1.52(b)(2), particularly, subpart (ii), i.e., is entirely in 12 pt. font.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
9-Jun-22